In a proceeding pursuant to CPLR article 78 to review a determination of the Board of Zoning Appeals of the Town of Brookhaven, dated September 5, 2001, which denied two area variances requested by the petitioners, the appeals are from (1) a decision of the Supreme Court, Suffolk County (Kitson, J.), dated January 15, 2002, and (2) a judgment of the same court, entered March 1, 2002, which confirmed the determination, denied the petition, and dismissed the proceeding.
Ordered that the appeal from the decision is dismissed, as no appeal lies from a decision (see Schicchi v Green Constr. Corp., 100 AD2d 509 [1984]); and it is further,
Ordered that the judgment is affirmed; and it is further,
Ordered that one bill of costs is awarded to the respondent.
Contrary to the petitioners’ contentions, the Board of Zoning Appeals of the Town of Brookhaven did not act in an arbitrary and capricious manner by using a 200-foot radius map in evaluating the impact that the requested variances would have (see e.g. Matter of Staten Corp. v Trotta, 278 AD2d 328 [2000]; Matter of Wantagh Woods Neighborhood Assn. v Board of Zoning Appeals of Town of Hempstead, 208 AD2d 935 [1994]; Matter of Rider v Board of Appeals of Town of Islip, 172 AD2d 673 [1991]; Green v Lo Grande, 96 AD2d 524 [1983]), or in determining that the granting of the variances would result in a detriment to the community. Furthermore, the requested 71% and 73% variances were unquestionably substantial (see Matter of Ifrah v Utschig, 98 NY2d 304 [2002]).
The petitioners’ remaining contentions are without merit. Santucci, J.P., Schmidt, Adams and Cozier, JJ., concur.